DETAILED ACTION
	This Office Action is in response to the Amendment filed 27 January 2022. Claim(s) 1-20 are currently pending. The Examiner acknowledges the amendments to claim(s) 1, 9 and 17, cancelled claim(s) 7 and 15.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerberding (US 2003/0153934A1) in view of Cohn et al. (US 2019/0134349A1, “Cohn”).
Regarding claim 9, Gerberding discloses a delivery device (10; Figs. 1-4) including a proximal end, a distal end and a shaft (23). The shaft defines a lumen extending between the proximal and distal ends. A side port (22) extends through the shaft at a portion of the shaft that is between the proximal and distal ends. A flap member (26) from the shaft on a proximal side of the side port and toward the distal end of the delivery device. The flap member is capable of transitioning from a first position blocking at least a portion of the lumen to a second position blocking at least a portion of the side port (Fig. 1, 4). Gerberding discloses that the flap member may be round, 
In the same field of endeavor, advancing a guidewire, Cohn teaches a deflection surface (406; [0062]; Figs. 4B, 4C). The deflection surface includes a concave shape (422) at its terminal end through which a guidewire (420) may be travel to reach a distal opening of a catheter. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the terminal end of the flap member of Gerberding with a concave shape, as taught by Cohn, to provide means for a guidewire to travel through to a distal opening.
Regarding claims 10 and 12, the combination of Gerberding and Cohn discloses that the flap member is biased toward the first position (Fig. 1; [0025]; Gerberding). The flap member is biased away from the interventional device (30; Gerberding) when the interventional device is inserted through the port (Fig. 2). 
Regarding claims 11 and 13, the combination of Gerberding and Cohn discloses an interventional device, a guidewire (30; Gerberding), that extends through the distal end of the delivery device, a length of the lumen that is distal to the side port and the side port (Fig. 2; Gerberding).
Regarding claim 14, the combination of Gerberding and Cohn discloses that while in the first position, the flap member extends from the side port to a wall of the shaft that is opposite the side port (Fig. 1, 2; Gerberding).
Regarding claim 15
Regarding claim 16, the combination of Gerberding and Cohn discloses that the flap member forms an oblique angle with respect to a longitudinal axis of the shaft while in the first position (Fig. 1; Gerberding).
Claim(s) 9-13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al. (US 2009/0182200A1, “Golden”) in view of Cohn.
Regarding claim 9, Golden discloses a delivery device (124; Figs. 10-13) including a proximal end, a distal end and a shaft (136). The shaft defines a lumen extending between the proximal and distal ends. A side port (176) extends through the shaft at a portion of the shaft that is between the proximal and distal ends. A flap member (198) from the shaft on a proximal side of the side port and toward the distal end of the delivery device. The flap member is capable of transitioning from a first position blocking at least a portion of the lumen to a second position blocking at least a portion of the side port (Fig. 10-13). However, Golden does not disclose that a terminal end of the flap member defines a concave shape.
In the same field of endeavor, advancing a guidewire, Cohn teaches a deflection surface (406; [0062]; Figs. 4B, 4C). The deflection surface includes a concave shape (422) at its terminal end through which a guidewire (420) may be travel to reach a distal opening of a catheter. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the terminal end of the flap member of Golden with a concave shape, as taught by Cohn, to provide means for a guidewire to travel through to a distal opening.
Regarding claims 10 and 12, the combination of Golden and Cohn discloses that the flap member is biased toward the first position [0079; Golden]. The flap member is 
Regarding claims 11 and 13, the combination of Golden and Cohn discloses an interventional device, a guidewire (30; Golden), that is capable of extending through the distal end of the delivery device, a length of the lumen that is distal to the side port and the side port (Fig. 13; Golden).
Regarding claim 15, the combination of Golden and Cohn discloses that the flap member defines a concave shape (Fig. 13; Golden).
Regarding claim 16, the combination of Golden and Cohn discloses that the flap member forms an oblique angle with respect to a longitudinal axis of the shaft while in the first position (Fig. 13; Golden).

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selmon et al. (US 2001/0000041A1, “Selmon”) in view of Gerberding (US 2003/0153934A1) in view of Cohn.
Regarding claim 1, Selmon discloses a delivery device (100) including a proximal end, a distal end and a shaft (102; Figs. 7-9). The shaft defines a lumen extending between the proximal and distal ends. A side port (122) extends through the shaft at a portion of the shaft that is between the proximal and distal ends. The embodiment of Figs. 7-9 does not include a flap member but discloses that deflection of a guidewire may be achieved by numerous deflecting mechanism, i.e. Fig. 15 [0049]. The embodiment of Fig. 15 discloses a flap member (250) extending from a collar on a distal side of the side port (246) and toward the proximal end of the delivery device. The flap member is capable of transitioning from a first position blocking at least a portion of the 
In the same field of endeavor, catheters with side ports, Gerberding teaches a catheter having a side port (22; Fig. 1) within the shaft wall (23). A flap member (26) extends from the shaft wall and is integral to the shaft wall [0025]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the flap member of Selmon to extend from the shaft, as taught by Gerberding, to provide easy manufacturing of the device wherein no bonding of a separate component is necessary [0025; Gerberding].
In the same field of endeavor, advancing a guidewire, Cohn teaches a deflection surface (406; [0062]; Figs. 4B, 4C). The deflection surface includes a concave shape (422) at its terminal end through which a guidewire (420) may be travel to reach a distal opening of a catheter. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the terminal end of the flap member of the combination of Selmon and Gerberding with a concave shape, as taught by Cohn, to provide means for a guidewire to travel through to a distal opening.
Regarding claims 2 and 4, the combination of Selmon, Gerberding and Cohn discloses that the flap member is biased toward the first position wherein the flap member includes a biased inclined surface [0053; Selmon]. The flap member is biased toward the lumen of the catheter, thus the flap member is biased toward the interventional device that is located within the lumen or extends therethrough when inserted from the distal end of the catheter. 
Regarding claims 3 and 5, the combination of Selmon, Gerberding and Cohn discloses an interventional device, a guidewire [0046, 0050; Fig. 1, 15; Selmon].
Regarding claim 6, the combination of Selmon, Gerberding and Cohn discloses that while in the first position, the flap member extends from the side port to a wall of the shaft that is opposite the side port (Fig. 15; Selmon).
Regarding claim 7, the combination of Selmon, Gerberding and Cohn discloses that the flap member defines a concave shape (Fig. 15; Selmon).
Regarding claim 8, the combination of Selmon, Gerberding and Cohn discloses that the flap member forms an oblique angle with respect to a longitudinal axis of the shaft while in the first position (Fig. 15; Selmon).
Claim(s) 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selmon et al. (US 2001/0000041A1, “Selmon”) in view of Cohn.
Regarding claim 17, Selmon discloses a method including inserting a proximal portion of a guidewire (GW; Fig. 8; [0046]) through a distal end of a delivery device into a lumen of the delivery device and past a flap member [0049; Fig. 15] of the delivery device, wherein the embodiment of Figs. 7-9 does not include a flap member but Selmon discloses that deflection of a guidewire may be achieved by numerous 
In the same field of endeavor, advancing a guidewire, Cohn teaches a deflection surface (406; [0062]; Figs. 4B, 4C). The deflection surface includes a concave shape (422) at its terminal end through which a guidewire (420) may be travel to reach a distal opening of a catheter. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the terminal end of the flap member of Selmon with a concave shape, as taught by Cohn, to provide means for a guidewire to travel through to a distal opening.
Regarding claim 19, the combination of Selmon and Cohn discloses that the flap member is biased to a first position blocking at least a portion of the lumen and away from a second position blocking at least a portion of the side port [0053; Selmon].
Regarding claim 20, the combination of Selmon and Cohn discloses inserting the guidewire transitions the flap member from the second position to the first position [0046, 0053; Selmon]. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selmon et al. (US 2001/0000041A1, “Selmon”) in view of Cohn, as applied to claim 17 above, and further in view of Kiersey et al. (Us 2018/0056046A1).
Regarding claim 18, the combination of Selmon and Cohn does not disclose advancing the guidewire to a target anatomy and advancing the delivery device over the guidewire to the target anatomy after inserting the guidewire through a distal end of a delivery device and before retracting the guidewire proximal to the flap member.
 In the same field of endeavor, guidewire delivery methods, Kiersey teaches advancing a catheter (200) and a guidewire (202a) through the vasculature of a patient to a target location [0071] before retracting the guidewire proximal of the side port (222; [0072]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of the combination of Selmon and Cohn with the method step of advancing the catheter and guidewire to the target anatomy before retraction, as taught by Kiersey, to provide means for accurately positioning the delivery device before deflecting the guidewire through the side port.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selmon et al. (US 2001/0000041A1, “Selmon”) in view of Cohn as applied to claim 17 above, and further in view of Selmon et al. (Us 2006/0276749A1).
Regarding claim 18, the combination of Selmon and Cohn does not disclose advancing the guidewire to a target anatomy and advancing the delivery device over the guidewire to the target anatomy after inserting the guidewire through a distal end of a delivery device and before retracting the guidewire proximal to the flap member.
 In the same field of endeavor, guidewire delivery methods, Selmon et al. teaches back-loading a guidewire into a nosecone of the distal end port of a catheter, introducing the catheter and guide wire into the vasculature, advancing or tracking the catheter over the guidewire to a desired vascular site [0126, 0127].Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of the combination of Selmon and Cohn with the method step of advancing the catheter and guidewire to the target anatomy after insertion, as taught by Selmon et al., to provide means for accurately positioning the delivery device at a desired vascular site [0127; Selmon et al.].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument with respect to the terminal end of the flap member defining a concave shape.  The instant specification describes the concave shape of the terminal end of the flap member as means for a guidewire to be directed through [0029; Fig. 4]. The prior 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Israel (US 2006/0047335A1) discloses a catheter having a deflector that includes a hole (40) within to provide means for a guidewire to travel to a distal opening. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771